DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the second electrode pad."  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner provisionally interprets claim 4 to not require the second electrode pad to avoid antecedence issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikizawa (US 2017/0221800) in view of Mori (US 2011/0175213).

[claim 1] Nishikizawa discloses a semiconductor sub-assembly (fig. 2, 6), comprising: a single or a plurality of semiconductor chips (CP1, fig. 6) having a first electrode (BE, fig. 6, [0076]) formed on the lower surface thereof, having a second electrode (left P1, fig. 6, [0057]) formed on the upper surface thereof, and having a plurality of chip-side signal electrode pads (right P1 in fig. 6 as well as the line of P1s in fig. 2 connecting to the upper LDs) formed at one end of the upper surface thereof; an embedded substrate (BD1 and optionally MR, fig. 6) in which the semiconductor chip is embedded; and a plurality of extension signal electrode pads (top LD pads in fig. 2, also seen in fig. 6 to the right) connected to each of the chip-side signal electrode pads (fig. 2,6), wherein the extension signal electrode pad is formed on the embedded substrate in a size greater than the chip-side signal electrode pad when viewed on the plane (fig. 2, 6), wherein an opening for receiving the semiconductor chip is formed in the embedded substrate (opening in BD1 receiving BE and CP1, fig. 5).  Nishikizawa, however, does not expressly disclose that the electrical connection between chip-side signal electrode pad of the semiconductor chip and the extension signal electrode pad comprises a metal plated multilayer interconnect (a bonding wire BW is instead used).
 Mori discloses a semiconductor sub-assembly wherein the electrical connection between chip-side signal electrode pad (14, fig. 1) of the semiconductor chip (12, fig. 1) and the extension electrode pad (17, fig. 1) 
It would have been obvious to one of ordinary skill in the art before the time of filing to the have used Mori’s metal plated multilayer interconnect instead of bonding wires in order to improve corrosion resistance (electroplating), enhance electrical conductivity (electroplating and the interconnects are larger in dimension than the bonding wires), improves ability to conduct heat away from the chip (since the interconnects are larger than the bonding wires).

With this modification Nishikizawa discloses:
[claim 1] wherein electrical connection between the chip-side signal electrode pad of the semiconductor chip and the extension signal electrode pad is performed in a two-layer wiring layer of metal plating (upon modification), and the wiring layers include a first wiring layer and a second wiring layer (upon modification).
[claim 2] The semiconductor sub-assembly of claim 1, wherein the first electrode is electrically and thermally connected to a first electrode pad (GM, fig. 6, [0076]) installed on the entire lower surface of the embedded substrate, and the second electrode is exposed to the upper surface of the semiconductor chip (fig. 6), wherein the chip-side signal electrode pad is connected to the extension signal electrode pad by a connection wiring (BW, fig. 6) installed on the upper surface of the embedded substrate, wherein the first electrode pad (GM, fig. 6, [0077]) and the extension signal electrode pad are formed by metal plating (LD, fig. 2,6, [0061]), and wherein at least a pair of the adjacent chip-side signal electrode pads among the plurality of chip-side signal 
[claim 3] The semiconductor sub-assembly of claim 1, wherein when the plurality of semiconductor chips are connected in parallel, the first electrode and the second electrode are commonly used (since the requirements of the claim are conditional on a plurality of chips being connected in parallel, the single semiconductor chip CP1 in the prior art would not require these limitations).
[claim 10] The semiconductor sub-assembly of claim 1, wherein the first electrode is electrically and thermally connected to the first electrode pad by metal plating (since the surface of GM is plated with silver, the entire bottom surface of the embedded substrate BD1 in fig. 6 has plating between it and the first electrode pad GM)  installed on the entire lower surface of the embedded substrate and the second electrode of the semiconductor chip is exposed on the upper surface of the semiconductor chip (fig. 6).


Response to Arguments
Applicant's arguments filed 1-25-2022 have been fully considered but they are not persuasive. Applicant argues that MR is not a substrate but a sealing body and that BD1 is an adhesive not a substrate.  To the contrary a substrate merely requires a layer which underlies/supports another element or layer, thus as MR and BD1 support other layers they both may be construed as a substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898